112 F.3d 515
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eddie Lee FAIN, Plaintiff-Appellant,v.COUNTY OF SACRAMENTO;  Jack Kerns;  Glenn Craig;  Camous,Officer;  Susan Chavez;  M. Zukowski andSacramento Police Department,Defendants-Appellees.
No. 94-16642.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 23, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Eddie Lee Fain, a California state prisoner, appeals pro se the district court's grant of summary judgment for defendants on Fain's Fourth Amendment unreasonable search and seizure and state-law claims, and judgment after a jury trial for defendants on Fain's Fourth Amendment excessive force claim.  We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
We reject Fain's contention regarding the collateral estoppel effect of the state suppression ruling and the district court's grant of summary judgment for the reasons stated on pages nine through fifteen of the magistrate judge's findings and recommendation filed on July 31, 1992.


4
We reject Fain's contention that there was insufficient evidence for a reasonable jury to conclude that defendants did not use excessive force when arresting Fain.  See Murray v. Laborers Union Local No. 324, 55 F.3d 1445, 1452 (9th Cir.1995), cert. denied, 116 S.Ct. 1847 (1996).


5
We conclude that the district court did not abuse its discretion in declining to award sanctions for defendants' alleged discovery abuses.  See Dahl v. City of Huntington Beach, 84 F.3d 363, 367 (9th Cir.1996).


6
We reject Fain's contention that his right of access to the courts was violated because he has failed to show how starting the trial early and the temporary lack of access to his legal materials resulted in an actual injury.  See Lewis v. Casey, 116 S.Ct. 2174, 2178-80 (1996);  Sands v. Lewis, 886 F.2d 1166, 1171 (9th Cir.1989).


7
We conclude that the district court did not abuse its discretion in deciding to shackle Fain during the trial given the district court's concern for safety in the courtroom and the district court's attempts to conceal Fain's restraints from the jury.  See Morgan v. Bunnell, 24 F.3d 49, 51-52 (9th Cir.1994) (per curiam).


8
We have considered Fain's remaining claims on appeal and reject them as wholly without merit.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal